THE       ATTORNEY    GENERAL
                             OF TEXAS
                           AIJSJTIN. TIIXAS           78711




                                  August       22,   1975


The Honorable    Tim Curry                                  Opinion     No.   H-   672
Criminal  District Attorney
Tarrant County Courthouse                                   Re: Whether juvenile probation
Fort Worth,   Texas   76102                                 officers are covered by the County
                                                            Civil Service Act.

Dear   Mr.   Curry:

           You have requested our opinion concerning   whether juvenile probation
officers are “employees”   within the operation of the County Civil Service Act,
article 2372h-6, V. T. C. S.

            In Attorney General Opinion H-619 (1975) we found that adult probation
officers  were not subject to the County Civil Service Act, since we believed the
control exercised    by district judges over adult probation was inconsistent   with
the authority   of the Civil Service Commission    concerning employees   subject to
the Act.   We believe the rationale of H-619 is applicable to your question and that
the juvenile probation officers    of Tarrant County are not subject to the County
Civil Service Act.

           Article   5139, V. T. C. S., provides that the district judges and county
judge shall constitute the Juvenile Board of counties having a population of 100, 000
or over.   Since article 5142c-2     requires the chief juvenile probation officer to be
appointed by the Board,      and assistants  to be appointed subject to the Board’s
approval,   in our view the various judges exercise      a degree of control over juvenile
probation officers   which would be inconsistent    with the powers of a County Civil
Service Commission.        See Attorney General Opinion H-619.
                           -

                                   SUMMARY

                           Juvenile probation officers of Tarrant
                      County are not subject to the County Civil
                      Service Act.

                                         /3Cery      truly     yours:




                                           Attorney         General      of Texas




                                   p.   2928
The Honorable   Tim   Curry   - Page 2        (H-672)




Opinion   Committee


jad:




                                         p.    2929